Exhibit 10.5

 

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

 

THIS PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT (“Agreement”), dated as
of August 12, 2005, by CARDIMA, INC., a Delaware corporation (the “Borrower”),
in favor of APIX INTERNATIONAL LIMITED (the “Secured Party”) is made with
reference to the following:

 

A. Pursuant to that certain Term Sheet (“Term Sheet”) dated as of August 12,
2005 and that certain Promissory Note (the “Bridge Promissory Note”) dated as of
August 12, 2005 between the Borrower and the Secured Party, each of which the
parties hereto propose to cause to be superseded by a Loan Agreement (the “Loan
Agreement”) and Promissory Note (the “Promissory Note”) by and among the
Borrower and the Lender (the Bridge Promissory Note, the Term Sheet, the Loan
Agreement and the Promissory Note, including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, collectively, the “Funding Documents”), the Lender has agreed to make
certain loans to the Borrower subject to and in accordance with the terms and
conditions of the Funding Documents.

 

B. Pursuant to a Security Agreement, dated as of the date hereof (referred to as
the “Borrower Security Agreement”), the Borrower has granted a lien upon all of
its assets, whether now owned or hereafter acquired, to the Secured Party,
including all of its now owned or hereafter acquired intellectual property (the
“Intellectual Property”), in order to secure the prompt and complete payment and
performance of all obligations in favor of the Secured Party arising under the
Loan Documents.

 

C. The Borrower owns the patents, trademarks and copyrights, and has rights
under the patent licenses, trademark licenses and copyright licenses listed in
Schedule 1, and may hereafter own various patents, trademarks, and copyrights,
file various patent, trademark, or copyright applications, or be a party to, or
an assignee of a party to, various patent, trademark or copyright licenses. Any
reference to “Schedule 1” in this Agreement shall refer to Schedule 1 attached
hereto, which schedule is incorporated by reference into this Agreement.

 

D. The parties are entering into this Agreement, in addition to the Borrower
Security Agreement, in order to more fully describe the rights and remedies of
the Secured Party with respect to the Intellectual Property, and to ensure that
the Secured Party will realize the full benefits of the rights and remedies that
the parties intend to confer upon the Secured Party in connection with the
Intellectual Property. Nothing contained herein shall be construed to limit the
Secured Party’s rights or remedies under the Borrower Security Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower hereby agrees as
follows:

 

1. DEFINED TERMS. As used in this Agreement, the following terms shall have the
following meanings:

 

1.1 “Copyright Licenses” shall mean all rights under any written agreement
granting any right to any third party under any Copyright now or hereafter owned
by the Borrower, or granting any right to the Borrower under any Copyright now
or hereafter owned by any third party, including the copyright licenses listed
in Schedule 1.



--------------------------------------------------------------------------------

1.1 “Copyrights” shall mean all of the following:

 

(a) all copyrights, including the copyrights listed in Schedule 1, in any
original work of authorship fixed in any tangible medium of expression, now
known or later developed, all registrations and applications for registration of
any such copyrights in the United States or any other country, including
registrations, recordings and applications, and supplemental registrations,
recordings, and applications in the United States Copyright Office; and

 

(b) all proceeds of the foregoing, including license royalties and proceeds of
infringement suits, the right to sue for past, present and future infringements,
all rights corresponding thereto throughout the world and all reissues,
extensions or renewals thereof.

 

1.2 “Goodwill” shall mean all goodwill, trade secrets, proprietary or
confidential information, technical information, procedures, formulae, quality
control standards, designs, operation and training manuals, customer lists,
distribution agreements and general intangibles now or hereafter owned by the
Borrower.

 

1.3 “Patent Licenses” shall mean all rights now owned or hereafter acquired by
the Borrower under any written agreement granting any right with respect to any
invention on which a Patent is in existence, including the patent licenses
listed in Schedule 1.

 

1.4 “Patents” shall mean all of the following:

 

(a) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States or any state or territory thereof, or any other country, including the
patents listed in Schedule 1; and

 

(b) all proceeds of the foregoing, including license royalties and proceeds of
infringement suits, the right to sue for past, present and future infringements,
all rights corresponding thereto throughout the world and all reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof.

 

1.5 “Trademark Licenses” shall mean all rights now owned or hereafter acquired
by the Borrower under any written agreement granting any right to use any
Trademark or Trademark registration, including the trademark licenses listed in
Schedule 1.

 

1.6 “Trademarks” shall mean all of the following:

 

(a) all trademarks, trade names, corporate names, business names, trade styles,
service marks, logos, other source or business identifiers, proprietary product
names

 

2



--------------------------------------------------------------------------------

or descriptions, prints and labels on which any of the foregoing have appeared
or appear, designs and general intangibles of like nature, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof, including the trademarks
listed in Schedule 1;

 

(b) all proceeds of the foregoing, including license royalties and proceeds of
infringement suits, the right to sue for past, present and future infringements,
all rights corresponding thereto throughout the world and all renewals thereof.

 

In this Agreement, unless otherwise indicated, the singular includes the plural
and plural the singular; words importing any gender include the other gender;
references to statutes or regulations are to be construed as including all
statutory or regulatory provisions consolidating, amending or replacing the
statute or regulation referred to; references to “writing” include printing,
typing, lithography and other means of reproducing words in a tangible visible
form; the words “including,” “includes” and “include shall be deemed to be
followed by the words “without limitation”; references to articles, sections (or
subdivisions of sections), exhibits, annexes or schedules are to this Agreement;
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments, extensions and other modifications to such
instruments (without, however, limiting any prohibition on any such amendments,
extensions and other modifications by the terms of this Agreement); and
references to persons include their respective permitted successors and assigns
and, in the case of any governmental entity, persons succeeding to their
respective functions and capacities.

 

2. GRANT OF SECURITY INTEREST. The Borrower hereby grants the Secured Party a
continuing first priority security interest in all of the Borrower’s right,
title and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Intellectual Property”):

 

(a) each Patent in which the Borrower now or hereafter has any interest,
including each Patent (and patent application) listed in Schedule 1;

 

(b) each Patent License to which the Borrower now or hereafter is a party (or
the assignee of a party), including each Patent License listed in Schedule 1;

 

(c) each Trademark in which the Borrower now or hereafter has any interest,
including each Trademark (and trademark application) listed in Schedule 1;

 

(d) each Trademark License to which the Borrower now or hereafter is a party (or
the assignee of a party), including each Trademark License listed in Schedule 1;

 

(e) each Copyright in which the Borrower now or hereafter has any interest,
including each Copyright (and copyright application) listed in Schedule 1;

 

(f) each Copyright License to which the Borrower now or hereafter is a party,
including each Copyright License listed in Schedule 1;

 

3



--------------------------------------------------------------------------------

(g) the Goodwill associated with: (i) each such Patent, Trademark, and
Copyright; and (ii) each such Patent licensed under any Patent License, each
such Trademark licensed under any Trademark License, and each such Copyright
licensed under any Copyright License; and

 

(h) all products and proceeds of the foregoing, including any claim of the
Borrower against third parties for any (i) past, present or future infringement
or dilution of any Patent, Trademark or Copyright or of any Patent License,
Trademark License or Copyright License and (ii) injury to the Goodwill
associated with the foregoing.

 

3. SECURITY FOR OBLIGATIONS. This Agreement secures, and the Intellectual
Property is collateral security for, the prompt payment or performance in full
when due, whether at stated maturity, by acceleration or otherwise (including
the payment of amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
of all obligations now or hereafter arising under any of the Funding Documents
or any other agreement now of at anytime hereafter entered into between the
Borrower and the Secured Party, including for principal or interest (including,
without limitation, interest which, but for the filing of a petition in
bankruptcy with respect to the Borrower, would accrue on such obligations),
fees, expenses or otherwise, and all obligations of Borrower now or hereinafter
arising under this Agreement (all such obligations being the “Secured
Obligations”)..

 

It is the intention of the Borrower that the continuing grant of security
interests provided for herein shall remain as security for the payment and
performance of the Secured Obligations, whether now existing or hereinafter
incurred by future advances or otherwise, and whether or not contemplated by the
parties at the date hereof. No notice of the continuing grant of such security
interests, therefore, shall be required to be stated on the face of any document
representing any such Secured Obligation nor shall it otherwise be necessary to
identify any such Secured Obligation as being secured hereby. Any such Secured
Obligation shall be deemed to have been made pursuant to Section 9204 of the
Uniform Commercial Code of the State of California, as applicable (the “Code”).

 

4. REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to the
Secured Party that as of the date of this Agreement:

 

4.1 The Borrower does not own or have any interest in any Patent, Trademark, or
Copyright that is registered with the United States Patent and Trademark Office,
the United States Copyright Office, or any similar offices or agencies of the
United States, any state or territory thereof, or any other country or political
subdivision, other than the Patents, Trademarks and Copyrights listed in
Schedule 1, nor does the Borrower have any interest in any Patent, Trademark or
Copyright Application, other than those listed in Schedule 1;

 

4.2 The Borrower is not a party to, or an assignee of a party to, any Patent
License, Trademark License or Copyright License other than each of the Patent
Licenses, Trademark Licenses and Copyright Licenses listed in Schedule 1;

 

4.3 The Borrower has not granted any license, rights or privileges in or to the
Intellectual Property to any party, except as otherwise set forth herein;

 

4



--------------------------------------------------------------------------------

4.4 The Borrower has notified the Secured Party, in writing, of all prior art
(including public uses and sales) with respect to its Patents;

 

4.5 The Patents, Trademark registrations and Copyright registrations listed in
Schedule 1 have been duly and properly issued, and are valid and enforceable;

 

4.6 The Patents, Trademark registrations and Copyright registrations listed in
Schedule 1 have not been adjudged invalid or unenforceable, in whole or in part,
by any court of competent jurisdiction;

 

4.7 The Borrower may practice the inventions described and claimed in the
Patents listed in Schedule 1, free and clear of the infringement of or
interference with the rights of others;

 

4.8 The Borrower has not received any threats of action and has not commenced
and is not about to commence any suit or action against others in connection
with the violation or enforcement of its rights in any of the Intellectual
Property;

 

4.9 The Borrower is and shall at all times remain the sole and exclusive owner
of the entire and unencumbered right, title and interest in and to each of the
Patents, Trademark registrations and Copyright registrations listed in Schedule
1, free and clear of any liens or encumbrances, including licenses and covenants
by the Borrower not to sue third persons except for liens of the Secured Party
under this Agreement and under any other security agreement by and among the
Borrower and the Secured Party; and

 

4.10 The Borrower has the unqualified right and power to enter into this
Agreement and perform its terms and has entered and will enter into written
agreements as necessary with each of its present and future employees, agents
and consultants that will enable it to comply with the covenants herein
contained.

 

5. COVENANTS.

 

5.1 In no event shall the Borrower, either by itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in the United
States, or any other country or any political subdivision thereof, without
giving the Secured Party prior written notice thereof and, upon the request of
the Secured Party, the Borrower shall execute and deliver, for filing with any
such office or agency as the Secured Party may deem appropriate, (a) an
Amendment to this Agreement adding a description of such Intellectual Property
to Schedule 1 and (b) any other agreements, instruments, documents and papers as
the Secured Party may request to evidence the Secured Party’s lien on such
Intellectual Property.

 

5.2 Subject to Section 5.1 hereof, the Borrower shall take all necessary actions
to maintain and pursue each application, to obtain the relevant registration,
and to maintain the registration of all of the Intellectual Property that is
material to the conduct of the Borrower’s business with the United States Patent
and Trademark Office, the United States Copyright

 

5



--------------------------------------------------------------------------------

Office, or other appropriate filing office or agency in which registration is
necessary to protect its rights therein, including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings.

 

5.3 In the event that any of the Borrower’s rights under any Intellectual
Property are infringed, misappropriated or diluted by a third party, the
Borrower (a) shall notify the Secured Party promptly after it learns thereof,
(b) unless the Borrower shall reasonably determine that such Intellectual
Property is not material to the conduct of its business, shall promptly sue such
party for infringement, misappropriation or dilution and recover any and all
damages for such infringement, misappropriation or dilution, and (c) shall take
such other actions as the Borrower shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

 

5.4 The Borrower shall promptly notify the Secured Party, in writing, of any
suit, action or proceeding brought against it relating to, concerned with or
affecting the Intellectual Property or infringement of or interference with
another patent, trademark or copyright which, if determined adversely, is likely
to have a material adverse effect and shall, upon request by the Secured Party,
deliver to the Secured Party a copy of all pleadings, papers, orders, or decrees
theretofore or thereafter filed in any such suit, action or proceeding, and
shall keep the Secured Party fully advised and informed, in writing, of the
progress of any such suit, action or proceeding.

 

5.5 The Borrower shall notify the Secured Party immediately if it knows or has
reason to know (a) that any application or registration relating to any
Intellectual Property that is material to the conduct of its business may become
abandoned or dedicated or (b) that there has been or likely may be an adverse
determination or development (including the institution of, or any adverse
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, or any court) regarding
(i) its ownership of any Intellectual Property that is material to the conduct
of its business, (ii) its right to register such Intellectual Property, or (iii)
its right to keep and maintain such Intellectual Property.

 

5.6 The Borrower hereby consents to the filing of this Agreement or a short form
thereof, and of any financing statement reflecting the terms of this Agreement,
with the United States Patent and Trademark Office, the United States Copyright
Office or any office or agency in the United States, or any other country or any
political subdivision thereof, including the State of Delaware, for the purpose
of giving notice of, and perfecting, Secured Party’s security interest in and to
the Intellectual Property. The Borrower shall also execute short forms of this
Agreement with respect to each of Patents and Trademarks, in substantially the
form attached hereto as Exhibits A-1 and A-2. The Borrower shall, upon Secured
Party’s request, pay and reimburse to Secured Party all of Secured Party’s
reasonable fees and expenses incurred in connection with any such filing and any
required amendments thereto (including applicable filing fees and professional
costs).

 

5.7 The Borrower shall promptly notify Secured Party of any material new
Intellectual Property that is acquired by the Borrower after the date hereof,
which notice shall specify the nature and identity of such Intellectual Property
with such detail as is reasonably necessary for the Borrower to make additional
filings of the type contemplated herein.

 

6



--------------------------------------------------------------------------------

5.8 The Borrower hereby agrees to indemnify and hold harmless Secured Party, and
each of its officers, directors, employees, agents and affiliates (collectively,
the “Indemnified Parties”) from any and all costs, liabilities, or expenses
(including reasonable attorneys’ fees) (collectively, “Losses”) that any of such
Indemnified Parties may incur as a result of, or arising out of (i) any breach
by the Borrower of its representations, warranties or covenants hereunder, or
(ii) any of the rights granted to Secured Party hereunder, including without
limitation, any Losses that any Indemnified Party may incur as a result of being
named as a necessary party to any lawsuit challenging the validity of any of the
Intellectual Property.

 

5.9 The Borrower shall not directly or indirectly, whether voluntarily,
involuntarily, by operation of law or otherwise (i) sell, assign, transfer,
exchange, lease, lend, grant any option with respect to or dispose of any of the
Intellectual Property or any of the Borrower’s rights therein, nor (ii) create
or permit to exist any lien on or with respect to any of the Intellectual
Property, except for the lien in favor of the Secured Party. The inclusion of
“proceeds” as a component of the Intellectual Property shall not be deemed a
consent by the Secured Party to any sale, assignment, transfer, exchange, lease,
loan, granting of an option with respect to or disposition of all or any part of
the Intellectual Property.

 

5.10 The Borrower shall not cause or allow anything to be done which might
impair, or fail to do anything necessary or advisable in order to preserve, the
value of any item of Intellectual Property, unless the Borrower shall reasonably
determine that such item of Intellectual Property is not material to the conduct
of its business, and the security interests of the Secured Party therein.

 

6. AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT. Upon the occurrence and during the
continuance of an Event of Default (as described in Section 7 below), the
Borrower hereby authorizes and empowers the Secured Party to make, constitute
and appoint any officer or agent of the Secured Party, as the Secured Party may
select in its exclusive discretion, as the Borrower’s true and lawful
attorney-in-fact, with the power to endorse its name on all applications,
documents, papers and instruments necessary for the Secured Party (a) to use the
Intellectual Property, (b) to grant or issue to any third party a license or, to
the extent permitted by an applicable License, a sublicense, whether general,
specifically or otherwise and whether on an exclusive or non-exclusive basis, of
any Intellectual Property throughout the world on such terms and conditions and
in such manner as the Secured Party shall, in its sole discretion, determine, or
(c) to assign, pledge, convey or otherwise transfer title in or dispose of the
Intellectual Property to any third person. The Borrower hereby ratifies all that
such attorney shall lawfully do or cause to be done by virtue hereof. This power
of attorney shall be irrevocable for the terms of this Agreement.

 

7. Events of Default. The breach of this Agreement or occurrence of any Event of
Default (as defined in any Funding Document) (an “Event of Default”), which
Event of Default is not cured within the applicable cure period provided herein
or therein, if any, shall constitute an event of default hereunder.

 

7



--------------------------------------------------------------------------------

8. Remedies upon Default. Upon the occurrence of any Event of Default hereunder,
the Secured Party may exercise, in addition to all other rights and remedies of
the Secured Party hereunder or at law or in equity, any and all of the following
rights and remedies, all of which shall be cumulative and not mutually
exclusive:

 

8.1 Use of Trade Names, Etc. The Secured Party may use in connection with any
assembly or disposition of the Intellectual Property, any trademark, trade name,
trade style, copyright, patent right, technical process or other proprietary
right used or utilized by Borrower.

 

8.2 Other Rights Against Borrower Hereunder. The Secured Party may exercise in
respect of the Intellectual Property, in addition to other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies of
a secured party under the Code, and the Secured Party may, but shall not be
required to, also without notice except as specified below sell the Intellectual
Property or any part thereof in one or more parcels at public or private sale,
for cash, on credit or for future delivery, and upon such other terms as the
Secured Party in its sole and absolute discretion may deem commercially
reasonable. The Borrower agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to Borrower of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Secured Party shall not be
obligated to make any sale of Intellectual Property regardless of notice of sale
having been given. The Secured Party may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. The Borrower hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which any Intellectual Property
may have been sold at such a private sale was less than the price which might
have been obtained at a public sale, even if the Secured Party accepts the first
offer received and does not offer such Intellectual Property to more than one
offeree, and in all events such sale shall be deemed to be commercially
reasonable. At any such public or private sale, the Secured Party may be the
purchaser of the Intellectual Property.

 

9. Application of Proceeds. All cash proceeds received by the Secured Party in
respect of any sale of, collection from, or other realization upon all or any
part of the Intellectual Property may, in the direction of the Secured Party, be
held by the Secured Party as collateral for, and/or then or at any time
thereafter applied in whole or in part by the Secured Party against all or any
part of the Secured Obligations in such order as the Secured Party shall elect.
Any surplus of such cash or cash proceeds held by the Secured Party and
remaining after payment in full of all the Secured Obligations shall be paid
over to the Borrower or to whomsoever may be lawfully entitled to receive such
surplus. In a like manner, the Borrower shall pay to the Secured Party, without
demand, whatever amount of the Secured Obligations remains unpaid after the
Intellectual Property has been sold and the proceeds applied as aforesaid.

 

10. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY. For the purpose of enabling
the Secured Party to exercise rights and remedies hereunder or under the
Borrower Security Agreement at such time as the Secured Party shall be lawfully
entitled to do so, the Borrower hereby grants to the Secured Party an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to the Borrower) (a) to use, license or sublicense any of the
Intellectual Property now owned or hereafter acquired by the

 

8



--------------------------------------------------------------------------------

Borrower and wherever the same may be located and (b) to have access to all
media in which any of the licensed items may be recorded or stored and all
computer and automatic machinery software and programs used for the compilation
or printout thereof.

 

11. USE AND PROTECTION OF INTELLECTUAL PROPERTY. Notwithstanding anything to the
contrary contained herein, unless an Event of Default has occurred and is
continuing, the Borrower may continue to use, exploit, license, enjoy and
protect the Intellectual Property in the ordinary course of its business, and
the Secured Party shall from time to time execute and deliver, upon the
reasonable written request of the Borrower, any and all instruments,
certificates or other documents, in the form so requested, that in the
reasonable judgment of the Borrower are necessary or appropriate to permit the
Borrower to continue to do so.

 

12. TERMINATION AND RELEASE. On the payment and performance in full of all of
the Secured Obligations, the rights of the Secured Party hereunder shall
terminate and the Secured Party shall execute and deliver to the Borrower, at
the Borrower’s sole expense, all releases, powers of attorney other instruments
as may be necessary or proper to terminate the lien granted to the Secured Party
hereunder and to revest in the Borrower full title to the Intellectual Property,
subject to any disposition thereof which may have been made by the Secured Party
pursuant thereto, all without recourse or warranty.

 

13. INCORPORATION OF SECURITY AGREEMENTS. The security interests granted
pursuant to this Agreement are granted in conjunction with the security
interests granted to the Secured Party pursuant to the Borrower Security
Agreement. The Borrower hereby acknowledges and affirms that the rights and
remedies of the Secured Party with respect to the continuing first priority
security interest in the Intellectual Property made and granted hereby are more
fully set forth in the Borrower Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any conflict between the terms hereof and the Borrower Security
Agreement, the terms set forth in the Borrower Security Agreement shall control.

 

14. MISCELLANEOUS.

 

14.1 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties to this Agreement may execute this Agreement by signing any such
counterpart. Facsimile and electronically copied signatures on this Agreement
shall be deemed the equivalent of original signatures.

 

14.2 Governing Law. This Agreement shall be governed by and construed under the
internal laws of the State of California without regard to the conflicts of laws
provisions.

 

9



--------------------------------------------------------------------------------

14.3 Jurisdiction.

 

14.3.1 The Borrower hereby:

 

(a) irrevocably submits to the jurisdiction of the courts within the County of
Los Angeles, California and to the jurisdiction of the United States District
Court for the Central District of California for the purposes of any action or
proceeding arising out of or relating to this Agreement or the subject matter
hereof and brought by any other party;

 

(b) waives and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action or proceeding, any claim that (A) it is not
personally subject to the jurisdiction or such courts, (B) the action or
proceeding is brought in an inconvenient forum or (C) the venue of the action or
proceeding is improper; and

 

(c) agrees that, notwithstanding any right or privilege it may possess at any
time, such party and its property are generally subject to suit on account of
the obligations assumed by it hereunder.

 

14.3.2 Any party may at its option bring any action or other proceeding arising
out of or relating to this Agreement or the subject matter hereof against any
other party or any of its assets in the courts of any jurisdiction or place
where such other party or such assets may be found or where such other party may
be subject to personal jurisdiction, and may effect service of process as
provided under any applicable law.

 

14.3.3 Each party hereby acknowledges that this is a commercial transaction,
that the foregoing provisions for consent to jurisdiction and service of process
have been read, understood and voluntarily agreed to by each party and that by
agreeing to such provisions each party is waiving important legal rights.

 

15. Notices. All payments, notices, requests, demands or other communications to
the respective parties hereto shall be in writing and shall be deemed to have
been given when received by the party to which sent either by facsimile or ten
(10) days after deposit in the mail by certified or registered mail with postage
prepaid and shall be addressed to Secured Party at Flat 2A, Palm Court, 55
Robinson Road, Mid-Levels, Hong Kong, SAR, China, Fax: 852-2964-0458, Attn:
Robert Cheney with a courtesy copy to Loeb & Loeb, 10100 Santa Monica Blvd.,
Suite 2200, Los Angeles, California, 90067, Fax: (310) 282-2200, Attn: Curtis
Bajak, Esq. and to Borrower at 47266 Benecia Street, Fremont, California
94538-7330, Fax: (510) 657-4476, Attn: Gabriel B. Vegh, Chairman & CEO with a
courtesy copy to Sichenzia Ross Friedman Ference LLP, 1065 Avenue of the
Americas, New York, New York, 10018, Fax: (212) 930-9725, Attn: Richard A.
Friedman, Esq.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed this Agreement for Security of
Patents, Trademarks and Copyrights as of the date first set forth above.

 

BORROWER: CARDIMA, INC. By:  

/s/ Gabriel B. Vegh

--------------------------------------------------------------------------------

Name:   Gabriel B. Vegh Title:   Chief Executive Officer SECURED PARTY: APIX
INTERNATIONAL LIMITED By:  

/s/ Victor Lee

--------------------------------------------------------------------------------

Name:   Victor Lee Title:   Director

 

11



--------------------------------------------------------------------------------

SCHEDULE 1

 

Copyrights

 

    Title    

--------------------------------------------------------------------------------

 

Registration Number

--------------------------------------------------------------------------------

 

Registration Date

--------------------------------------------------------------------------------

NONE

       

 

12



--------------------------------------------------------------------------------

SCHEDULE 1 (CONTINUED)

 

Patents

 

TITLE

--------------------------------------------------------------------------------

  

SERIAL/PATENT

NO.

--------------------------------------------------------------------------------

  

APPLICATION/ISSUE

DATE

--------------------------------------------------------------------------------

INTRAVASCULAR SENSING DEVICE    5509411    04/23/1996 METHOD AND SYSTEM FOR
USING MULTIPLE INTRAVASCULAR SENSING DEVICES TO DETECT ELECTRICAL ACTIVITY   
5706809    01/13/1998 INTRAVASCULAR METHOD AND SYSTEM FOR TREATING ARRHYTHMIA   
5645082    07/08/1997 CATHETER WITH DEFLECTABLE DISTAL SECTION    5882333   
03/16/1999 SHEATHED MULTIPOLAR CATHETER AND MULTIPOLAR GUIDEWIRE FOR SENSING
CARDIAC ELECTRICAL ACTIVITY    5549109    08/27/1996 HIGH RESOLUTION
INTRAVASCULAR SIGNAL DETECTION    5699796    12/23/1997 OVER-THE-WIRE EP
CATHETER    5782760    07/21/1998 INTRAVASCULAR SYSTEM FOR TREATING ARRHYTHMIA
   5685322    11/11/1997 HIGH RESOLUTION INTRAVASCULAR SIGNAL DETECTION   
5957842    09/28/1999 INTRAVASCULAR RF OCCLUSION CATHETER    6120499   
09/19/2000 LINEAR ABLATION ASSEMBLY    5863291    01/26/1999 INTRAVASCULAR
SENSING DEVICE    5682885    11/04/1997 LINEAR ABLATION DEVICE AND ASSEMBLY   
6063077    05/16/2000 INTRAVASCULAR METHOD AND SYSTEM FOR TREATING ARRHYTHMIA   
5881732    03/16/1999 INTRALUMINAL DELIVERY OF TISSUE LYSING MEDIUM    5766152
   06/16/1998 INTRAVASCULAR SENSING DEVICE    6141576    10/31/2000 HIGH
RESOLUTION INTRAVASCULAR SIGNAL DETECTION    5711298    01/27/1998 OVER-THE-WIRE
EP CATHETER    5895355    04/20/1999 GUIDING CATHETER FOR THE CORONARY SINUS   
5775327    07/07/1998 A METHOD OF TREATING USING AN OVER-THE-WIRE EP CATHETER   
6002956    12/04/1999

 

13



--------------------------------------------------------------------------------

TITLE

--------------------------------------------------------------------------------

  

SERIAL/PATENT

NO.

--------------------------------------------------------------------------------

  

APPLICATION/ISSUE

DATE

--------------------------------------------------------------------------------

INTRAVASCULAR SENSING DEVICE    5967978    10/19/1999 INTRAVASCULAR METHOD AND
DEVICE FOR OCCLUDING A BODY LUMEN    5960796    10/05/1999 PROTECTED PIN
CONNECTOR FOR AN ELECTROPHYSIOLOGY CATHETER    6167291    12/26/2000 EP CATHETER
   6251107    06/26/2001 LINEAR ABLATION ASSEMBLY    6302880    10/16/2001
SURGICAL ABLATION TOOL    6332881    12/25/2001 ELECTROPHYSIOLOGICAL DEVICE FOR
THE ISTHMUS    6746446    06/08/2004 LINEAR ABLATION ASSEMBLY    6814732   
11/09/2004 INTRALUMINAL DELIVERY OF TISSUE LYSING MEDIUM    6113584   
09/05/2000 METHOD AND SYSTEM FOR USING MULTIPLE INTRAVASCULAR SENSING DEVICES TO
DETECT ELECTRICAL ACTIVITY    6088610    07/11/2000 GUIDING CATHETER FOR THE
CORONARY SINUS    6021340    02/01/2000 HIGH RESOLUTION INTRAVASCULAR SIGNAL
DETECTION    5645064    07/08/1997 HELICALLY SHAPED ELECTROPHYSIOLOGY CATHETER
   09/847181    05/01/2001 TI-CHANNNEL RF ENERGY DELIVERY WITH COAGULUM
REDUCTION    10/333113    01/14/2003 SYSTEM AND METHOD FOR MULTI-CHANNEL RF
ENERGY DELIVERY WITH COAGULUM REDUCTION    10/846260    05/14/2004 LINEAR
ABLATION ASSEMBLY    10/980699    11/03/2004 HELICALLY SHAPED ELECTROPHYSIOLOGY
CATHETER    09/901856    07/09/2001 LINEAR ABLATION ASSEMBLY    10/909668   
08/02/2004

 

14



--------------------------------------------------------------------------------

SCHEDULE 1 (CONTINUED)

 

Trademarks

 

Description

--------------------------------------------------------------------------------

 

Registration/

Serial Number

--------------------------------------------------------------------------------

 

Registration/

Application Date

--------------------------------------------------------------------------------

REVELATION HELIX

  76/236378   04/06/2001

ITEMP

  78/419932   05/17/2004

ACORE

  78/494919   10/05/2004

HEARTCORE

  78/494925   10/05/2004

C CARDIMA

  2163922   06/09/1998

VUEPORT

  2219436   01/19/1999

NAVIPORT

  2257539   06/29/1999

EP SELECT

  2448063   05/01/2001

REVELATION

  2536925   02/05/2002

INTELLITEMP

  2678410   01/21/2003

PATHFINDER

  2806629   01/20/2004

NAVABLATOR

  2919209   01/18/2005

 

15



--------------------------------------------------------------------------------

Exhibit A-1

 

Short Form Patent Security Agreement

 

16



--------------------------------------------------------------------------------

Exhibit A-2

 

Short Form Trademark Security Agreement

 

17